FILED, Clerk of the Supreme Court, 11 Apr 2022, 086428




                                                         SUPREME COURT OF NEW JERSEY
                                                             A-44 September Term 2021
                                                                      086428

        In the Matter of Proposed
        Construction of Compresso r
        Station (CS327), Office
        Building and Appurtenan t
        Structures, Highlands
        Applicability Determination,                                     ORDER
        Program Interest No.: 1615-17-
        0004.2 (APD200001)

        (Tennessee Gas Pipeline
        Company, L.L.C. - Appellant)


               Tennessee Gas Pipeline Company, L.L.C. (Tennessee), is a "natural gas

       company" that transports natural gas in interstate commerce and has a planned

       project designed to increase the transportati on capacity on its pipeline system

       to meet its customers' needs. Because the project is in a preserved area

       established by the Highlands Water Protection and Planning Act, Tennessee is

       required to obtain either a Highlands Applicability and Water Quality

       Manageme nt Plan Consistency Determinat ion (HAD) or a Highlands

       Preservatio n Area Approval from the New Jersey Departmen t of

       Environmental Protection (NJDEP). See N.J.A.C. 7:38-2.2.

                On August 28, 2020, Tennessee applied to NJDEP for an HAD.

       Tennessee sought confirmation that its project was exempt from the Highlands

       Act pursuant to N.J.S.A. 13 :20-28(a)(l 1), which authorizes "the routine
FILED, Clerk of the Supreme Court, 11 Apr 2022, 086428




       maintenance and operations, rehabilitation, preservation, reconstruction,

       repair, or upgrade of public utility lines, rights of way, or systems, by a public

       utility, provided that the activity is consistent with the goals and purposes of

       this act."

               On June 23, 2021, NJDEP notified Tennessee the project qualified under

       N.J.S.A. 13:20-28(a)(l 1). The NJDEP also determined the project was

       consistent with the Statewide Water Quality Management Planning Rules.

               On August 13, 2021, Food & Water Watch, the New Jersey Highlands

       Coalition, and the Sierra Club (collectively, appellants) filed a Notice of

       Appeal and Case Information Statement in the Appellate Division challenging

       NJDEP's determination. On August 30, 2021, Tennessee filed a motion to

       intervene as of right pursuant to Rule 4:33-1. The Appellate Division denied

       Tennessee's initial motion and then denied its motion for reconsideration.

                On November 12, 2021, Tennessee filed a motion for leave to appeal,

       which this Court granted. We also granted the collective motion filed by the

       New Jersey Builders Association, New Jersey State Chamber of Commerce,

       New Jersey Utilities Association, the New Jersey Chapter of NAIOP, the

       Commercial Real Estate Development Association, and the New Jersey

       Business & Industry Association seeking leave to appear as amici curiae.




                                                         2
FILED, Clerk of the Supreme Court, 11 Apr 2022, 086428




               The case came before the Court for oral argument on March 29, 2022,

       with Tennessee arguing that it met the standard for intervention as of right

       pursuant to Rule 4:33-1 and appellants arguing that it failed to meet that

       standard. Rule 4:33-1 provides that

                        [u]pon timely application anyone shall be permitted to
                        intervene in an action if the applicant claims an interest
                        relating to the property or transaction which is the
                        subject of the action and is so situated that the
                        disposition of the action may as a practical matter
                        impair or impede the ability to protect that interest,
                        unless the applicant's interest is adequately represented
                        by existing parties.

               Tennessee submits it has an undisputed economic interest in the appeal

       because it has invested "millions of dollars" in this "approximately $246.3

       million" project. According to Tennessee, any decision that sets aside the

       permit would "potentially delay the construction of its project" and impact its

       ability to meet its contractual obligations. As an alternative to its argument

       under Rule 4:33-1, Tennessee argues that the Appellate Division should have

       granted its motion for permissive intervention under Rule 4:33-2 because its

       underlying interests and status as the permittee make it "indispensable to this

       appeal."

                Amici, although supportive of Tennessee's claim that it met the Rule

       4:33-1 standard, also contended that Tennessee should not have to participate




                                                         3
FILED, Clerk of the Supreme Court, 11 Apr 2022, 086428




       as an intervenor but rather should have been named as a party in appellants'

      Notice of Appeal pursuant to Rule 2:5-l(d).

               Rule 2: 5-1 ( d) provides in relevant part that

                        [a]n appeal to the Appellate Division to review the
                        decision, action or administrative rule of any state
                        administrative agency or officer is taken by serving
                        copies of the notice of appeal on the agency or officer,
                        the Attorney General and all other interested parties,
                        and by filing the original of the notice with the
                        Appellate Division.

                        [( emphasis added).]

               Based on the role Tennessee played in obtaining this administrative

       relief from the NJDEP, Tennessee is an "interested party" under Rule 2:5-l(d)

       and should have been included as a party in the Notice of Appeal and served

       accordingly. Indeed, in the course of oral argument before this Court,

       appellants' counsel conceded Tennessee was an "interested party" under the

       Rule. Counsel also attempted to file an amended Notice of Appeal and Case

       Information Statement that included Tennessee as an interested party. His

       efforts were rejected by the Appellate Division, however, because by that time

       the case was before this Court.

                Against this backdrop, we hold appellants should have included

       Tennessee as an "interested party" pursuant to Rule 2: 5-1 ( d) when they filed

       their initial Notice of Appeal and Case Information Statement in the Appellate




                                                         4
FILED, Clerk of the Supreme Court, 11 Apr 2022, 086428




      Division. We accordingly decline to reach the arguments advanced under

      Rules 4:33-1 and -2. We remand the case to the Appellate Division to permit

       appellants to file an amended Notice of Appeal and Case Information

       Statement that names Tennessee as an interested party pursuant to Rule 2:5-

       1(d). The Clerk of the Appellate Division will thereafter issue a scheduling

       order that will direct the parties on how to proceed.



               WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this

       11th day of April, 2022.




                                                         5